UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedOctober 29, 2011 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-21360 Shoe Carnival, Inc. (Exact name of registrant as specified in its charter) Indiana 35-1736614 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 7500 East Columbia Street Evansville, IN (Address of principal executive offices) (Zip code) (812) 867-6471 (Registrant's telephone number, including area code) NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(Check one): o Large accelerated filer xAccelerated filer oNon-accelerated filer oSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). x Yeso No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Number of Shares of Common Stock, $.01 par value, outstanding at November 30, 2011 were 13,354,469. SHOE CARNIVAL, INC. INDEX TO FORM 10-Q Page Part I Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Income 4 Condensed Consolidated Statement of Shareholders' Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4.Controls and Procedures 20 Part II Other Information Item 1A Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 6.Exhibits 22 Signature 23 2 Index SHOE CARNIVAL, INC. PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SHOE CARNIVAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS Unaudited (In thousands) October 29, January 29, October 30, Assets Current Assets: Cash and cash equivalents $ $ $ Accounts receivable Merchandise inventories Deferred income tax benefit Other Total Current Assets Property and equipment-net Other Total Assets $ $ $ Liabilities and Shareholders' Equity Current Liabilities: Accounts payable $ $ $ Accrued and other liabilities Total Current Liabilities Deferred lease incentives Accrued rent Deferred income taxes 0 Deferred compensation Other Total Liabilities Shareholders' Equity: Common stock,$.01 par value, 50,000 shares authorized, 13,652, 13,655, 13,655 shares issued atOctober 29, 2011, January 29, 2011 and October 30, 2010 Additional paid-in capital Retained earnings Treasury stock, at cost, 298, 456 and 461 shares at October 29, 2011, January 29, 2011 and October 30, 2010 ) ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ $ See notes to condensed consolidated financial statements. 3 Index SHOE CARNIVAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME Unaudited (In thousands, except per share data) Thirteen Weeks Ended October 29, Thirteen Weeks Ended October 30, Thirty-nine Weeks Ended October 29, Thirty-nine Weeks Ended October 30, Net sales $ Cost of sales (including buying,distribution and occupancy costs) Gross profit Selling, general and administrative expenses Operating income Interest income ) Interest expense 68 64 Income before income taxes Income tax expense Net income $ Net income per share: Basic $ Diluted $ See notes to condensed consolidated financial statements. 4 Index SHOE CARNIVAL, INC. CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY Unaudited Common Stock Additional Paid-In Retained Treasury (In thousands) Issued Treasury Amount Capital Earnings Stock Total Balance at January 29, 2011 ) $ ) $ Stock option exercises 0 ) Stock-based compensation income tax benefit Employee stock purchase plan purchases 6 (8 ) Restricted stock awards (3 ) ) 0 Common stock repurchased ) ) ) Stock-based compensation expense Net income Balance at October 29, 2011 ) $ ) $ See notes to condensed consolidated financial statements. 5 Index SHOE CARNIVAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited (In thousands) Thirty-nine Weeks Ended October 29, Thirty-nine Weeks Ended October 30, Cash Flows From Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Loss on retirement and impairment of assets Deferred income taxes ) Lease incentives Other ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Merchandise inventories ) ) Accounts payable and accrued liabilities Other ) Net cash provided by operating activities Cash Flows From Investing Activities Purchases of property and equipment ) ) Proceeds from sale of property and equipment 5 Proceeds from note receivable Net cash used in investing activities ) ) Cash Flows From Financing Activities Proceeds from issuance of stock Excess tax benefits from stock-based compensation Purchase of treasury stock ) ) Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and Cash Equivalents at End of Period $ $ Supplemental disclosures of cash flow information: Cash paid during period for interest $ $ Cash paid during period for income taxes $ $ Capital expenditures incurred but not yet paid $ $ See notes to condensed consolidated financial statements. 6 Index SHOE CARNIVAL, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Unaudited Note 1 - Basis of Presentation In our opinion, the accompanying unaudited condensed consolidated financial statements contain all normal recurring adjustments necessary to present fairly our financial position and the results of our operations and our cash flows for the periods presented.Certain information and disclosures normally included in the notes to consolidated financial statements have been condensed or omitted according to the rules and regulations of the Securities and Exchange Commission (the "SEC"), although we believe that the disclosures are adequate to make the information presented not misleading.The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full year.The condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto contained in our Annual Report on Form 10-K for the fiscal year ended January 29, 2011. Note 2 - Net Income Per Share The following table sets forth the computation of basic and diluted earnings per share as shown on the face of the accompanying condensed consolidated statements of income. (In thousands except per share data) Thirteen Weeks Ended October 29, Thirteen Weeks Ended October 30, Thirty-nine Weeks Ended October 29, Thirty-nine Weeks Ended October 30, Numerator Net income $ Less amount allocable to participating securities 0 0 Net income available for basic common shares Adjustment for dilutive potential common shares 0 0 0 0 Net income available for diluted common shares $ Denominator Weighted average common shares – basic Adjustment for dilutive potential common shares Weighted average common shares – diluted Net income per common share Basic $ Diluted $ Our basic and diluted earnings per share are computed using the two-class method. The two-class method is an earnings allocation that determines net income per share for each class of common stock and participating securities according to participation rights in undistributed earnings. Non-vested stock awards that include non-forfeitable rights to dividends are considered participating securities. Per share amounts are computed by dividing net income available to common shareholders by the weighted average shares outstanding during each period. No options to purchase shares of common stock were excluded in the computation of diluted shares for the periods presented. Note 3 – Recently Issued Accounting Pronouncements In May 2011, the Financial Accounting Standards Board ("FASB") issued guidance which amends certain accounting and disclosure requirements related to fair value measurements.For fair value measurements categorized as Level 3, a reporting entity should disclose quantitative information of the unobservable inputs and assumptions, a description of the valuation processes and narrative description of the sensitivity of the fair value to changes in unobservable inputs.The guidance is effective for interim and annual reporting periods beginning on or after December15, 2011, with early adoption prohibited.We do not believe the guidance will have a material impact on our condensed consolidated financial statements. 7 Index Note 4 - Fair Value Measurements The FASB has established guidance for using fair value to measure assets and liabilities.This guidance only applies when other standards require or permit the fair value measurement of assets and liabilities.It does not expand the use of fair value measurements.A fair value hierarchy was established, which prioritizes the inputs used in measuring fair value into three broad levels. ● Level 1 – Quoted prices in active markets that are unadjusted and accessible at the measurement date for identical, unrestricted assets or liabilities; ● Level 2 – Quoted prices for identical assets and liabilities in markets that are not active, quoted prices for similar assets and liabilities in active markets or financial instruments for which significant inputs are observable, either directly or indirectly; and ● Level 3 – Prices or valuations that require inputs that are both significant to the fair value measurement and unobservable. Our financial assets as of October 29, 2011, January 29, 2011, and October 30, 2010 included cash and cash equivalents, which are valued using the market approach. The carrying value of cash and cash equivalents approximates fair value due to its short-term nature and is considered a Level 1 fair value measurement.We did not have any financial liabilities measured at fair value for these periods. The following table summarizes our cash and cash equivalents that are measured at fair value on a recurring basis: (In thousands) QuotedPrices inActiveMarkets for IdenticalAssets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Fair Value As of October 29, 2011 Cash and short-term investments (1) $ $
